          Case 1:17-cv-06541-ER Document 185 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KRAUS USA, INC.,

                             Plaintiff,

             v.                                                           ORDER

SERGIO MAGARIK a/k/a SERGEI MAGARIK,                                  17 Civ. 6541 (ER)
VONN, LLC a/k/a VONN LIGHTING, LLC d/b/a
VONN LIGHTING, LEONID VALDBERG, VIGO
INDUSTRIES, LLC, and NIGEL CHALLENGER,

                              Defendants.



RAMOS, D.J.

       Kraus USA, Inc. (“Plaintiff”) brought this action against Sergio Magarik, Vonn, LLC,

Leonid Valdberg, Vigo Industries, LLC, and Nigel Challenger (collectively “Defendants”) on

August 28, 2017. Doc. 1. The Court assumes familiarity with the facts and procedural posture

of this action as previously set forth in its May 12, 2020 Opinion and Order. Doc. 166.

Subsequently, Plaintiff filed its amended complaint on May 22, 2020 and Defendants answered

on June 4, 2020. Docs. 168 170. On August 6, 2020, the parties attended a telephonic

conference before the Court regarding several outstanding discovery disputes, which were

described in Defendants’ letters dated July 21, August 5, and August 6, 2020, and Plaintiff’s

letters dated July 23 and August 4, 2020.

       At the conclusion of the conference, having heard both parties, the Court directed

Plaintiff to respond to the arguments Defendants set forth in their most recent letter of August 6,

2020 requesting a premotion conference, Doc. 183, by August 11, 2020, in advance of the

parties’ next telephonic conference before the Court on August 14, 2020 at 11:30 AM. The
         Case 1:17-cv-06541-ER Document 185 Filed 08/06/20 Page 2 of 2




parties will call the Court using the following conference call information: (877) 411-9748;

Access Code: 3029857#. In addition, Plaintiff and Defendants are both directed to respond to

each other’s document demands by August 20, 2020. Finally, Plaintiff’s oral motion to quash

Defendants’ subpoenas to Bank of America and Bank Hapoalim is granted. Both subpoenas are

quashed without prejudice.

       The Clerk is respectfully directed to terminate the letter motion at Doc. 181.

       It is SO ORDERED.

Dated: August 6, 2020
       New York, New York
                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.




                                                2
